EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT:SandyPfaff 415-459-8800 sandy@pfaffpr.com BANK OF MARIN BANCORP REPORTS RECORD FIRST QUARTER EARNINGS OF $4.5 MILLION ACQUISITION OF CHARTER OAK BANK CONTRIBUTES POSITIVELY TO EARNINGS AND GROWTH NOVATO, CA, April 25, 2011 – Bank of Marin Bancorp (“Bancorp”, NASDAQ: BMRC) announced first quarter 2011 earnings of $4.5 million, up 53% from $2.9 million in the first quarter of 2010 and up 15% from $3.9 million in the fourth quarter of 2010. Diluted earnings per share were $0.84, up $0.11 from the fourth quarter of 2010 and up $0.28 from the same quarter a year ago. First quarter 2011 results include the impact of the FDIC1-assisted acquisition of certain assets and the assumption of certain liabilities of the former Charter Oak Bank on February 18, 2011 (the “Acquisition”). Through the Acquisition, Bancorp purchased $61.8 million of loans at fair value without loss share and assumed $93.9 million of deposits at fair value, and recorded an $85 thousand acquisition gain, net of tax. These fair value estimates are subject to change for up to one year after the closing date of the Acquisition as additional information relative to Acquisition-date fair values becomes available. Loans totaling approximately $24.4 million, representing loans delinquent more than sixty days or more as of the bid valuation date (October 18, 2010) and certain types of land and construction loans as of the acquisition date were retained by the FDIC. “We achieved our strategic goals for this quarter including a successful acquisition of certain assets and assumption of certain liabilities of Charter Oak Bank, and are very pleased with the financial results, teamwork and smooth transition,” said Russell A. Colombo, President and CEO. “Our expansion into Napa aligns well with our long term plans, and we're looking forward to serving the Napa community.” Bancorp also provided the following highlights on its operating and financial performance for the first quarter of 2011: · Deposits grew $101.1 million, or 10.2%, over a year ago. The growth is mainly due to the assumption of deposits of the former Charter Oak Bank, partly offset by decreases in CDARS® time deposits and the disposition of the internet time deposits assumed as part of the Acquisition. Non-interest bearing deposits grew $65.7 million or 26.5% over a year ago and comprised 28.8% of total deposits at March 31, 2011. · Loans grew $58.6 million, or 6.4%, over a year ago, including loans purchased as part of the Acquisition. · The tax equivalent net interest margin totaled 5.44% in the first quarter of 2011, up from 5.00% a year ago, reflecting the accounting for acquired loans. · Credit quality remains solid with non-performing loans (excluding purchased credit-impaired loans) at 0.92% of loans. Net charge-offs in the first quarter of 2011 decreased to $372 thousand from $682 thousand in the prior quarter and $1.5 million in the same quarter a year ago. The provision for loan losses of $1.1 million remained the same as in the prior quarter and decreased $500 thousand from $1.6 million in the same quarter a year ago. · The risk-based capital ratio of 13.0% at March 31, 2011 continues to be well above industry regulatory requirements for a well-capitalized institution. 1 Federal Deposit Insurance Corporation 1 Loans and Credit Quality Total loans reached $979.0 million at March 31, 2011, representing an increase of $58.6 million, or 6.4%, over a year ago. This growth was significantly impacted by loans purchased as part of the Acquisition, partially offset by the successful resolution through payoffs of several high credit risk loans, as well as the prepayment of certain large credits in a low interest rate environment. “Our credit quality remains strong as a result of disciplined lending practices and proactive management of the portfolio which have kept loan charge-offs at a low level.” said Christina J. Cook, Chief Financial Officer. “We are applying our same active credit management practices to the acquired loan portfolio as we manage and expand these relationships.” Non-performing loans, excluding purchased credit-impaired loans, decreased to $9.0 million, or 0.92% of Bancorp’s loan portfolio at March 31, 2011, from $12.9 million, or 1.37% at December 31, 2010 and $11.4 million or 1.24% a year ago. Purchased credit-impaired loans totaled $9.2 million at March 31, 2011. These loans were reflected at fairvalue as of the Acquisition date, and are excluded from the non-performing designation because Management expects to recover its investment in these loans and the related accretable yield. Accruing loans past due 30 to 89 days increased from $352 thousand at December 31, 2010 and $1.0 million a year ago to $21.9 million at March 31, 2011. Subsequent to quarter end, approximately $11.3 million has been brought current. In addition, Bancorp is in negotiation to renew three loans totaling $7.0 million, which are expected to become current in the second quarter of this year. Based on current loan-to-values for these past due loans, no significant loss exposure to Bancorp is expected. Bancorp’s loan loss provision totaled $1.1 million in the first quarter of 2011, unchanged from the fourth quarter of 2010 and down $500 thousand from the same quarter a year ago. The allowance for loan losses of $13.1 million totaled 1.34% of loans at March 31, 2011, compared to 1.32% and 1.16% at December 31, 2010 and March 31, 2010, respectively. The increases in the allowance for loan losses as a percentage of loans from both a quarter ago and a year ago reflect a higher level of specific reserves on impaired loans. Net charge-offs in the first quarter of 2011 decreased to $372 thousand from $682 thousand in the prior quarter and $1.5 million in the same quarter a year ago. All acquired loans, whether or not credit-impaired, were recorded at their estimated fair value at the Acquisition date, and there was no significant change in the credit quality or expected cash flows of the acquired loan portfolio from the Acquisition date through the quarter-end. Therefore Management has not provided significant reserves for loan losses on the acquired loans in the first quarter. We will continue to monitor and provide for losses if appropriate, as these loans season. Deposits Total deposits grew $101.1 million, or 10.2%, over a year ago to $1.1 billion. The higher level of deposits reflects growth in most deposit categories, except for CDARS® time deposits and money market accounts, which decreased $41.2 million and $8.9 million, respectively. Demand deposits comprised 28.8% of total deposits at March 31, 2011, compared to 25.1% a year ago. In addition, Management has strategically allowed the $9.0 million internet deposits assumed as part of the Acquisition to run off. “We have further solidified our strong core deposit base, in part due to the assumption of the deposits of the former Charter Oak Bank.” said Mr. Colombo. “Deposits are a reflection of the trust our customers place in us and we earn that trust by providing the highest level of service and support in each market where we operate.” Earnings Net interest income of $15.9 million in the first quarter of 2011 increased $1.8 million, or 12.9%, from the prior quarter, and increased $2.8 million, or 20.9%, from the same period last year. The increases primarily reflect the acquisition of loans from the former Charter Oak Bank and a reduction in the cost of deposits, partially offset by a reduction in the yield on investment securities. The tax-equivalent net interest margin was 5.44% in the first quarter of 2011, compared to 4.92% in the fourth quarter of 2010 and 5.00% in the same quarter last year. The acquisition of the former Charter Oak Bank’s loans and related accretion contributed approximately 47 basis points to the increase in net interest margin. The acquired non-credit impaired loans were initially written down to their fair values at Acquisition date and are being accreted back to their unpaid principal balances over the remaining lives of the loans. The accretion recorded to interest income on these loans totaled $1.3 million in the first quarter of 2011 and is expected to decline gradually over the next few quarters. Excluding accretion, one-time third-party Acquisition-related costs, allocated overhead, allocated cost of funds and bargain purchase gain, the acquired operations of the former Charter Oak Bank contributed approximately $102 thousand, after tax, to Bancorp’s earnings in the first quarter of 2011. 2 Non-interest income in the first quarter of 2011 increased $239 thousand from last quarter and $250 thousand from the same period last year, in part due to the pre-tax bargain purchase gain of $146 thousand from the Acquisition, higher Visa debit card fees and Wealth Management and Trust Services fees. Non-interest expense totaled $9.1 million in the first quarter of 2011, an increase of $1.1 million, or 13.6%, from the prior quarter and $908 thousand, or 11.0%, from the same quarter a year ago, primarily due to higher personnel costs associated with franchise expansion, as well as higher professional costs and data processing costs associated with the Acquisition. During the first quarter of 2011, Bancorp incurred initial Acquisition-related third-party costs of approximately $348 thousand. Management expects that additional one-time Acquisition-related third-party costs not to exceed $600 thousand in the second quarter. Management anticipates systems integration will be completed in June and the related expenses to be finalized in July of 2011. Acquisition The following table reflects the estimated fair values of the assets acquired and liabilities assumed related to the Acquisition, including cash received and receivable from the FDIC on the Acquisition date: (Dollars in thousands, unaudited) AcquisitionDate February18,2011 Assets: Cash and due from banks $ Interest bearing deposits in banks Federal funds sold Total cash and cash equivalents Loans Core deposit intangible Other assets (including the receivable from the FDIC) Total assets acquired Liabilities: Deposits: Noninterest bearing Interest bearing Total deposits Advances from the Federal Home Loan Bank Deferred tax liabilities 62 Other liabilities Total liabilities assumed Bargain purchase gain, net of tax (included in other non-interest income) $ 85 3 The following table presents the net liabilities assumed from Charter Oak Bank and the estimated fair value adjustments, which resulted in a bargain purchase gain as of the Acquisition date as the loans were purchased at discount: (Dollars in thousands, unaudited) AcquisitionDate February18,2011 Book value of net liabilities assumed from Charter Oak Bank $ ) Cash received from the FDIC upon initial settlement Receivable from the FDIC Fair value adjustments: Loans ) Core deposit intangible asset Vehicles and equipment 16 Deferred tax liabilities ) Deposits ) Advances from the Federal Home Loan Bank (2
